            Case 2:20-cv-00203-JDP Document 20 Filed 04/07/21 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



ALVIN LEE HARVEY,                            Case No. 2:20-cv-00203-JDP (PC)

                Plaintiff,

       v.

NICHOLAS AGUILERA,
                                             ORDER & WRIT OF HABEAS CORPUS
                Defendant.                   AD TESTIFICANDUM
                                      /

Alvin Lee Harvey, CDCR # AV-6057, a necessary and material witness in a settlement
conference in this case on May 5, 2021, is confined in the California Men’s Colony (CMC), in
the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Dennis M. Cota, by Zoom video conference from his place of
confinement, on Wednesday, May 5, 2021 at 9:30 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at the California Men’s Colony at (805) 547-7791 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Christy Pine, Courtroom Deputy, at cpine@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMC, P. O. Box 8101, San Luis Obispo, California 93409:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
         Case 2:20-cv-00203-JDP Document 20 Filed 04/07/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


Dated:    April 6, 2021
                                              JEREMY D. PETERSON
                                              UNITED STATES MAGISTRATE JUDGE
